Exhibit 10.39
FORM OF RESTRICTED STOCK AGREEMENT
PURSUANT TO THOMAS & BETTS CORPORATION 2008 STOCK INCENTIVE
PLAN
     This Restricted Stock Agreement (hereinafter “Agreement”) is made as of the
<<day>> day of <<month>>, <<year>> (the “Grant Date”), by and between THOMAS &
BETTS CORPORATION (hereinafter “Corporation”), a Tennessee corporation, and
<<First_Name>><<Name>>, an employee of the Corporation (hereinafter “Employee”).
     WHEREAS, the Corporation has adopted with the approval of its stockholders
the Thomas & Betts Corporation 2008 Stock Incentive Plan, as attached to the
2008 Proxy Statement, and as amended from time to time thereafter (the “Plan”);
and
     WHEREAS, the Administrator of the Plan has awarded Restricted Stock to the
Employee;
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Corporation and the
Employee, intending to be legally bound, hereby agree as follows:
     1. Grant of Restricted Stock. Subject to the terms and conditions
hereinafter set forth, the Corporation hereby grants to Employee a total of
<<Grant>> shares of Restricted Stock. The shares of Restricted Stock awarded
pursuant to this Agreement are (a) evidenced by a certificate or certificates
registered in Employee’s name, or (b) recorded in book-entry with the
Corporation’s share transfer agent in the name of the Employee.
     2. Terms and Conditions. The terms and conditions of the Plan are
incorporated by reference herein, and to the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, the term or provision of the Plan shall control. Capitalized terms not
defined in this Agreement shall have the meaning given such terms in the Plan.
     3. Restriction on Transfer. Except as otherwise provided pursuant to or in
accordance with the terms and provisions of this Agreement or the Plan, the
shares of Restricted Stock shall not be sold, exchanged, assigned, transferred
or permitted to be transferred voluntarily, involuntarily, or by operation of
law, delivered, encumbered, discounted, pledged, hypothecated, or otherwise
disposed of for three years, commencing on the Grant Date (“Restriction
Period”).
     During the Restricted Period, certificates evidencing the Restricted Stock
shall bear (or, if book-entry is made, the transfer agent’s records shall
reflect) the following legend:
“These shares have been issued pursuant to the Thomas & Betts Corporation
(“Corporation”) 2008 Stock Incentive Plan (“Plan”) and are subject to forfeiture
to the Corporation in accordance with the terms of the Plan and an Agreement
between the Corporation and the person in whose name the certificate is
registered. These shares may not be sold, pledged, exchanged, transferred,
hypothecated or otherwise disposed of except in accordance with the terms of
said Plan and said Agreement.”
     The restrictions set forth in this Paragraph 3 shall lapse on the business
day immediately following the last day of the Restriction Period if the Employee
is employed by the Corporation or a Related Corporation during the entire
Restriction Period. If, before the Employee’s Termination of

 



--------------------------------------------------------------------------------



 



Service and before the end of the Restriction Period, (a) the Employee dies,
(b) there is a Change in Control, or (c) the Administrator, in its sole
discretion, determines that the Employee has incurred a permanent disability,
the restrictions set forth in this Paragraph 3 shall lapse on the date of such
death, Change in Control or determination (as applicable).
     4. Deposit of Restricted Stock. In order to induce the Corporation to issue
to the Employee the Restricted Stock, the Employee consents to the deposit with
the Secretary of the Corporation or such other person designated by the
Administrator, the certificates evidencing the Restricted Stock (if
certificated), and shall provide stock powers or other instruments of transfer
required by the Corporation or its counsel appropriately endorsed in blank by
him. Such deposits shall remain in effect until the time the Restricted Stock is
forfeited under and pursuant to the terms and provisions of Paragraph 5 or until
said Restricted Stock shall be released from restrictions under the Plan and the
Agreement.
     Employee consents to the appointment of the Secretary of the Corporation,
in his official capacity, and his successors in office, or any other person that
may be appointed by the Administrator under the Plan as Escrow Agent for said
shares during the Restricted Period. If during the Restricted Period, the
Employee’s Termination of Service occurs, and the Restricted Stock is forfeited
in accordance with Paragraph 5, Employee authorizes the Escrow Agent to cause
such certificate or certificates (or book entry) to be canceled on the stock
record books of the Corporation. Employee agrees that the Escrow Agent is acting
merely as a depository and shall have no liability hereunder except as a
depository to retain the Restricted Stock and to dispose of them in accordance
with the terms of this Agreement and the Plan. If the Escrow Agent is notified
of any adverse claim or demand by any person, he is hereby authorized to hold
such certificates until the dispute shall have been settled by the parties and
notice submitted to him in writing by all persons so interested, or until the
rights of the parties have been finally adjudicated in a court of competent
jurisdiction. So long as the Restricted Stock is held in escrow, Employee shall
be entitled to all the rights of a stockholder with respect thereto except as
may be limited by the terms of the Plan and this Agreement.
     5. Forfeiture of Restricted Stock. If the Employee incurs a Termination of
Service for any reason other than death or permanent disability (as determined
by the Administrator in its sole discretion) before the shares of Restricted
Stock have been released from the restrictions on transfer as set forth in
Paragraph 3, such Restricted Stock shall be forfeited to the Corporation on the
date of such Termination of Service, unless the Committee shall determine that
such forfeiture would not be in the best interest of the Corporation.
     6. Section 83(b) Election. The Employee has reviewed with the Employee’s
tax advisors the tax consequences of this Restricted Stock grant, including the
consequences of filing an election under Section 83(b) of the Internal Revenue
Code to be taxed on the grant at the Grant Date (rather than when the shares are
released from the restrictions on transfer). The Employee acknowledges that it
is the Employee’s sole responsibility, and not the Corporation’s, to file any
election under Section 83(b) with the IRS no later than ten days after the Grant
Date. The Employee shall provide a copy of any such election to the Corporation
within the 10-day period.
     7. Withholding of Taxes. The obligation to deliver shares of Common Stock
upon release from the restrictions on transfer (as set forth in Paragraph 3)
shall be subject to applicable

- 2 -



--------------------------------------------------------------------------------



 



federal, state and local tax withholding requirements. If the Employee has or
will make an election under Section 83(b) of the Code, the obligation to
register certificate(s) (or make book-entry record) in the Employee’s name shall
be subject to applicable federal, state and local tax withholding requirements.
The Employee, subject to such withholding rules as shall be adopted by the
Administrator, may elect to have Common Stock withheld to satisfy the minimum
federal, state and local tax withholding requirements.
     8. Delivery of Stock and Documents. In the event any shares of Restricted
Stock are forfeited to the Corporation, pursuant to the Plan or this Agreement,
the Employee shall, to the extent not already deposited with the Escrow Agent,
deliver to the Escrow Agent the following: the certificate or certificates
representing the Restricted Stock (if certificated) duly endorsed for transfer
and bearing whatever documentary stamps, if any, are necessary, and such
assignments, certificates of authority, tax releases, consents to transfer,
instruments, and evidences of title of the Employee and of his compliance with
this Agreement as may be reasonably required by the Corporation or by its
counsel.
     9. Employment of Employee. Nothing in this Agreement shall be construed as
constituting a commitment, guarantee, agreement, or understanding of any kind or
nature that the Corporation shall continue to employ the Employee, nor shall
this Agreement affect in any way the right of the Corporation to terminate the
employment of the Employee at any time.
     10. Stock Distributions. Any shares of Common Stock or other securities of
the Corporation received by the Employee as a stock dividend, or in connection
with a stock split or combination, share exchange, or other recapitalization
which are derived directly or indirectly from shares of Restricted Stock shall
have the same status, be subject to the same restrictions, and shall bear the
same legend (or book-entry record) as the shares of Restricted Stock and, if
certificated, shall be delivered to the Escrow Agent to be held under the same
terms and conditions as the Restricted Stock.
     11. Non-Alienation. No Restricted Stock shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to the debts, contracts, liabilities or torts of the person entitled to such
benefit.
     12. Rights of Stockholder. Subject to the terms and provisions of the
Tennessee Business Corporation Act and of this Agreement, the Employee shall
have all the rights of a stockholder of the Corporation with respect to the
Restricted Stock, including the right to vote the Restricted Stock and to
receive all dividends or other distributions paid or made with respect thereto.
     13. Burden and Benefit. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Employee and his executors
or administrators, heirs, and personal and legal representatives.

- 3 -



--------------------------------------------------------------------------------



 



     14. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Tennessee (without regard to principles
of conflicts of laws), except to the extent such laws are preempted by federal
law.
     15. Modifications. No change or modification of this Agreement shall be
valid unless it is written (or electronic) and, except as otherwise provided in
the Plan, signed by the parties hereto.
     16. Entire Agreement. This Agreement, together with the Plan, sets forth
all of the promises, agreements, conditions, understandings, warranties, and
representations between the parties hereto with respect to the shares of
Restricted Stock, and there are no promises, agreements, conditions,
understandings, warranties, or representations, oral or written, express or
implied, between them with respect to the shares of Restricted Stock other than
as set forth herein or therein.
     17. Genders. The use of any gender herein shall be deemed to include the
other gender and the use of the singular herein shall be deemed to include the
plural and vice versa, wherever appropriate.
     18. Notices. Any and all notices required herein shall be addressed: (i) if
to the Corporation, to the principal executive office of the Corporation; and
(ii) if to the Employee, to his address as reflected in the stock records of the
Corporation.
     19. Specific Performance. The parties hereto agree that the shares of
Restricted Stock are unique, that the Employee’s failure to perform the
obligations provided by this Agreement will result in irreparable damage to the
Corporation, and that specific performance of the Employee’s obligations may be
obtained by a suit in equity.
     20. Invalid or Unenforceable Provisions. The invalidity or unenforceability
of any particular provision of this Agreement shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
the invalid or unenforceable provisions were omitted.
     IN WITNESS WHEREOF, the Corporation and the Employee have executed this
Agreement.

             
ATTEST:
      THOMAS & BETTS CORPORATION    
 
           
 
 
Vice President-General Counsel and Secretary
      By: 
 
President and Chief Executive Officer
   
 
           
 
      Date:                                     , 20         
 
           
WITNESS:
      EMPLOYEE:    
 
           
 
     
 
<<First Name>><<Name>>    
 
           
 
      Date:                                     , 20         

- 4 -